ALD-143                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3633
                                       ___________

                                JAMES E. HARRIS, JR.,
                                               Appellant

                                             v.

                MATTHEW K. MCMULLEN, Corr. Off., D.C.C.;
                  GEORGE LANCASTER, Lieutenant, D.C.C.;
             WARDEN JAMES T VAUGHN CORRECTIONAL CENTER
                     ____________________________________

                        On Appeal from the United States District Court
                                  for the District of Delaware
                                (D.C. Civil No.1-10-cv-00481)
                         District Judge: Honorable Gregory M. Sleet
                         ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 19, 2015
            Before: RENDELL, CHAGARES and SCIRICA, Circuit Judges

                              (Opinion filed: April 9, 2015)

                                        _________

                                        OPINION*
                                        _________


PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Appellant, James Harris, appeals the District Court’s order dismissing his pro se

case. Upon consideration of the record, we conclude that dismissal was proper. Because

the appeal presents no substantial question, we will affirm the judgment of the District

Court.

         Harris, a state prisoner at the James T. Vaughn Correctional Center, filed a civil

rights complaint pursuant to 42 U.S.C. § 1983 in the United States District Court for the

District of Delaware in June 2010. Named as defendants were Corrections Officer

Matthew McMullen, Lieutenant George Lancaster, and Warden Perry Phelps. Harris

alleged that he was attacked and pepper sprayed by McMullen on May 31, 2008, and that

McMullen confiscated his television and radio. In addition to having approved of the

property confiscation, Lancaster is alleged to have placed Harris in isolation for fifteen

days and then caused his transfer to the maximum security unit (MSU) for fifteen

months. Harris asserted that Phelps held him in isolation for fifteen days, in the

supermax housing unit (SHU) for seven and a half months, and in the MSU for seven and

a half months – all for a “minor offense.” Harris claimed that the deprivation of his

property and the loss of a lower security classification violated his constitutional rights.

         The District Court granted Harris leave to proceed with his civil action in forma

pauperis (“IFP”), and went on to screen the complaint pursuant to 28 U.S.C. § 1915(e)

and § 1915A. In a Memorandum Opinion and Order entered on September 29, 2010, the

District Court dismissed as frivolous all claims against Lancaster and Phelps, as well as

the deprivation of personal property claim against McMullen, pursuant to §
                                               2
1915(e)(2)(B)(i) and § 1915A(b)(1). The District Court explained that the due process

claim based on the deprivation of his personal property is not actionable under § 1983

unless there is no adequate post-deprivation remedy available. See D. Ct. Mem. Op. at 4

(citing Paratt v. Taylor, 451 U.S. 527, 542 (1981), overruled on other grounds by 474

U.S. 327 (1986)). Since Delaware provides an adequate remedy, Harris’ claim was

subject to summary dismissal.

       Harris’ contentions that he was unlawfully housed in isolation, the SHU and the

MSU, and deprived of a lower security classification fared no better. The District Court

concluded that Harris lacked the requisite liberty interest to implicate a due process

violation, as his disciplinary confinement and classification did not constitute an atypical

and significant hardship under Sandin v. Conner, 515 U.S. 472, 480 (1995), and thus

were “within the sentence imposed.” See Mem. Op. at 5. The District Court permitted

Harris’ excessive force claim against McMullen to proceed.

       In the Order accompanying its Memorandum Opinion, the District Court directed

Harris, pursuant to Fed. R. Civ. P. 4(c)(3) and (d)(1), to provide the court with a “USM-

285” form for defendant McMullen as well as for the Attorney General of Delaware. The

court provided Harris with the Attorney General’s address. The court further advised

Harris that the United States Marshal Service (“USMS”) would not serve the complaint

until all USM-285 forms had been received. Harris was warned that failure to provide

the forms within the time allotted could result in dismissal of the remaining defendant or

the complaint pursuant to Fed. R. Civ. P. 4(m).
                                             3
       It appears that Harris attempted to comply with the court’s instructions but lacked

sufficient copies of the USM-285 forms. Accordingly, the District Court issued an order

directing the institution’s law library to provide Harris with the additional USM-285

forms. Harris thereafter timely submitted the USM-285 forms for McMullen and the

Delaware Attorney General. Unfortunately, the USM-285 form was twice returned

unexecuted as to McMullen as he no longer worked at the Correctional Center. The court

issued another order instructing Harris to request the Clerk of Court to prepare a

summons for personal service of the complaint. Harris eventually complied and a

summons was issued as to defendant McMullen on September 21, 2011. The summons,

however, was returned unexecuted as McMullen no longer worked for the Delaware

Department of Corrections (“DDOC”). In an order entered on January 31, 2012, the

District Court directed the Attorney General for the State of Delaware to file under seal

the last known address for defendant McMullen; the court directed Harris to return to the

Clerk an original USM-285 form for McMullen. While the Attorney General complied,

Harris did not. Accordingly, on May 8, 2012, the District Court once again entered an

order dismissing the claim against McMullen without prejudice and directing that the

case be closed.

       Nearly a year later, Harris sought relief from the District Court’s dismissal order

under Fed. R. Civ. P. 60(b). Though it is unclear why Harris waited so long to seek

relief, he asserted that he had indeed complied with the court’s direction in a timely

manner but that the prison had “lost” his filing. The District Court reopened the case a
                                             4
second time and provided Harris the opportunity to comply with its previous order or

suffer dismissal. Harris attempted timely compliance, but the USM-285 form was once

again returned unexecuted as to McMullen. Although the service package was mailed to

the “sealed” address, it was returned marked “attempted – not known.” After the third

unsuccessful attempt at service, the District Court entered an order on June 3, 2014,

directing Harris to show cause why the complaint should not be dismissed for failure to

serve process on defendant McMullen pursuant to Rule 4(m).

       Harris responded with the general contention that his incarceration and indigency

prevented him from being able to discover McMullen’s address, that the vast resources of

the USMS made that agency “well-equipped” to locate the defendant, and that the DDOC

should provide the names and addresses of the emergency contacts noted in McMullen’s

personnel file as a possible means of assisting in locating McMullen. In an order entered

on July 16, 2014, the District Court concluded that Harris had failed to show cause why

McMullen should not be dismissed from the action. The District Court noted that it had

been four years since the complaint had been filed, and that Harris had “unrealistic

expectations” regarding the “extraordinary steps” that the court and others should take to

assist him in locating defendant McMullen. In light of the numerous unsuccessful

attempts made by the USMS, the District Court concluded that Harris failed to provide an

adequate address that would allow McMullen to be served. Accordingly, the District

Court dismissed McMullen as a defendant and directed that the case be closed. Harris

filed this timely appeal seeking review of the District Court’s dismissal order.
                                             5
       We have jurisdiction under 28 U.S.C. ' 1291. See Green v. Humphrey Elevator &

Truck Co., 816 F.2d 877, 878 n. 4 (3d Cir. 1987) (concluding that an order dismissing a

complaint without prejudice is a final appealable order when the statute of limitations for

the claim set forth therein has expired); see also Welch v. Folsom, 925 F.2d 666, 668 (3d

Cir. 1991) (order of dismissal is final and appealable under § 1291where complaint filed

by a plaintiff granted leave to proceed IFP is dismissed without prejudice for failure to

effect service of process). Rule 4(m) provides that the District Court must dismiss the

action without prejudice as to a defendant after notice to the plaintiff if service of the

complaint is not made upon that defendant within 120 days after the filing. See Fed. R.

Civ. P. 4(m). A District Court must extend the time for service, however, where a

plaintiff demonstrates good cause for the failure to timely serve the defendant. See

McCurdy v. Am. Bd. of Plastic Surgery, 157 F.3d 191, 196 (3d Cir. 1998). Even if a

plaintiff fails to show good cause, the District Court must still consider whether any

additional factors warrant a discretionary extension of time. See Petrucelli v. Bohringer

& Ratzinger, 46 F.3d 1298, 1307 (3d Cir. 1995). We have plenary review over issues

concerning the propriety of service. See McCurdy, 157 F.3d at 194. We review good

cause determinations under Rule 4(m) for abuse of discretion. See Ayres v. Jacobs &

Crumplar, 99 F.3d 565, 568 (3d Cir. 1996).

       We conclude that no further extensions of the Rule 4(m) period were warranted in

this case. While IFP status confers an entitlement to issuance and service of process, see

28 U.S.C. § 1915(d) and Fed. R. Civ. P. 4(c)(3), the plaintiff must provide sufficient
                                               6
information for the court to do so. See Lee v. Armontrout, 991 F.2d 487, 489 (8th Cir.

1993) (it is the responsibility of a plaintiff proceeding pro se and IFP to provide proper

addresses for service). Harris failed to provide a valid address for defendant McMullen

so that the USMS could properly effect service. Harris has not pointed to any authority

instructing that a District Court or the USMS must engage in extraordinary measures to

assist an IFP litigant in locating a defendant’s address for the purpose of service of

process, and we are not aware of any.

       The District Court ordered the Attorney General to provide, under seal, the last

known address on file for defendant McMullen. The USMS attempted, on at least three

separate occasions, to serve McMullen at the addresses provided by Harris and the

Attorney General. On the record presented, we cannot conclude that the District Court

erred in determining that it had fulfilled its duty under § 1915, as had the USMS.

Because a further discretionary extension is unlikely to yield any fruitful results, under

the circumstances here, dismissal of the case without prejudice as to the only remaining

defendant for failure to timely effect service was appropriate.1 See Boley v. Kaymark,

123 F.3d 756, 758 (3d Cir. 1997); Petrucelli, 46 F.3d at 1305-07.


1
   Harris has not expressed an intent to appeal the District Court’s disposition of the
remainder of his claims. To the extent any such challenge was intended, he fares no
better. We agree with the District Court’s determination that Harris’ claims were subject
to dismissal under § 1915(e)(2)(B)(i) and § 1915A(b)(1) for the reasons set forth by the
District Court. Moreover, we are satisfied that any amendment to the complaint with
respect to these same claims would be futile. We therefore conclude that the District
Court properly dismissed the complaint against defendants Lancaster and Phelps, as well
as the deprivation of personal property claim against defendant McMullen, without leave
                                             7
       For the foregoing reasons and because the appeal presents no substantial question,

we will summarily affirm the District Court’s order of dismissal. See Third Circuit LAR

27.4 and I.O.P. 10.6.




to amend. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002) (a
court should not dismiss a pro se complaint without granting leave to amend unless
“amendment would be inequitable or futile”).
                                            8